Citation Nr: 1401534	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a foot disorder other than plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1997 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Regional Office (RO) in Portland, Oregon. 

While the Veteran's appeal was pending, the RO granted service connection for bilateral plantar fasciitis in a January 2013 decision.  Therefore, the issue, as reflected on the title page of this decision, has been changed to encompass service connection for a foot disorder other than plantar fasciitis.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a May 2010 VA medical record that is relevant to the appeal here.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Service connection for a foot disorder, characterized as pes planus and pes cavus was last denied by rating action of November 2007.  It was noted that new and material evidence had not been received since a 2003 denial.  Appellant was notified and did not appeal.

2.  Evidence added to the record since the November 2007 final decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a foot disorder other than plantar fasciitis.    

3.  Pes planus, pes cavus and Morton's neuroma are not causally related to the Veteran's active duty service.
CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a foot disorder other than plantar fasciitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran's current foot disorders other than plantar fasciitis were not incurred in, or related to, her active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2010, VA notified the Veteran of the information and evidence needed to substantiate her claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in September 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As noted, there was a prior denial in 2003 and the last final denial in November 2007.  The RO has reopened the claim and decided the case on the merits.  The Board will do likewise.

After reviewing all of the evidence of record available at the time of a November 2007 rating decision which denied entitlement to service connection for a bilateral foot disorder to include pes cavus, pes planus, and plantar fasciitis, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a foot disorder other than plantar fasciitis.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

The Veteran has a current foot disorder other than plantar fasciitis because a May 2010 VA medical record shows a diagnosis of flat feet.  Although the November 1996 entrance examination noted normal feet and normal arches, subsequent service treatment records document several in-service complaints of foot pain and foot disorders.  An April 1998 service treatment record shows a diagnosis of flexible pes cavus deformities, noting that the Veteran had been experiencing painful arches for about one year; a June 1998 service treatment record shows a diagnosis of bilateral pes planus.  The Veteran, therefore, has diagnoses of foot disorders other than plantar fasciitis both currently and in service. 

These foot disorders, however, are unrelated to her military service.  The July 2012 VA examiner opined that although the Veteran's plantar fasciitis was likely related to service, other disorders including pes planus, pes cavus and Morton's neuroma were not.  The examiner reasoned that there was "no firm" orthopedic or podiatry data supporting an in-service diagnosis of a disorder other than plantar fasciitis; there were no in-service foot x-rays; and that the diagnoses of pes planus and pes cavus were "seemingly just mentioned in passing."  He also noted that Morton's neuroma "is a completely separate issue and not physically directly caused by any problems [of pes cavus, pes planus or plantar fasciitis]."  

An October 2002 VA examiner, however, opined that the Veteran's pes cavus was a congenital defect that had been exacerbated by service.  This defect is precluded from service connection by law.  See 38 C.F.R. § 3.303(c).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown 7 Vet. App. 36, 39-40 (1994).  The Board finds that because the October 2002 VA examiner failed to provide reasons for her assertion that the Veteran's pes cavus was aggravated by service, it is entitled to little probative value.  There is no superimposed pathology identified which would warrant service connection.  In contrast, the July 2012 examiner provided a fully supported rationale for his conclusion.  Because he also reviewed the whole record and considered the Veteran's lay statements, the Board finds that the opinion was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For the same reasons, the Board affords the July 2012 opinion significantly more probative value than the October 2002 opinion.  In fact, the October 2002 examination partially corroborates the July 2012 examiner's rationale because it also shows a diagnosis of plantar fasciitis.  Additionally high arches were noted on examination of the feet in October 2002.

Moreover, the Veteran's own statements support the conclusion that her foot pain is only attributable to plantar fasciitis.  In the September 2012 VA Form 9, she stated that "The condition that I have, that I have always thought was pes planus (flat feet) is more likely the plantar fasciitis addressed in the [July 2012 VA examination].  The VA examiner stated that my foot condition is plantar fasciitis and that it is "at least as likely as not" service related.  This is confusing because I did not know there is a difference in the two, but the VA examiner says there is and that I have fasciitis not planus.  In any case it is all to do with my feet and is all service connected.  A rose is a rose..."  In an April 2010 statement, she also stated that "My foot condition diagnosis will be determined by examination but is still the same issues I suffered while on active duty.  Do not limit my claim on semantics alone. Whatever you call it my feet hurt." Although the Veteran is not competent to diagnose her foot pain, she is competent to report on symptoms she experiences through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Her view that her foot pain is a singular problem further corroborates the July 2012 VA examiner's conclusion that it is caused by plantar fasciitis only. 

Thus, examining the October 2002 VA opinion and the July 2012 VA opinion and the Veteran's lay statements, the Board finds that although the October 2002 opinion is entitled to some probative value, it is substantially outweighed by the July 2012 opinion.  There is evidence of continuity of symptomatology since service, namely foot pain, but again, the Board defers to the July 2012 VA examiner's opinion that those symptoms were due to plantar fasciitis.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a foot disorder other than plantar fasciitis is reopened.

Entitlement to service connection for a foot disorder other than plantar fasciitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


